United States Court of Appeals
                             FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 97-3753
                                     ___________

Sammy Sharp,                              *
                                          *
             Appellant,                   *
                                          *    Appeal from the United States
      v.                                  *    District Court for the
                                          *    Western District of Arkansas.
Kenneth S. Apfel, Commissioner            *        [UNPUBLISHED]
of Social Security,                       *
                                          *
             Appellee.                    *
                                     ___________

                             Submitted: April 13, 1998

                                   Filed: May 19, 1998
                                     ___________

Before WOLLMAN, BEAM, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
                           ___________

PER CURIAM.

       On November 18, 1993, Sammy Sharp filed an application for supplemental
security income benefits and disability insurance benefits under the Social Security Act.
Sharp alleged disability due to diabetes, chronic dermatitis, and weak spells, with an
onset date of April 1, 1993. His application was denied initially and upon
reconsideration. Following a hearing, the Administrative Law Judge (ALJ) found that
Sharp was disabled as of March 1, 1995, but that he was not disabled prior to that date.
After the Appeals Council denied Sharp’s request for review, the ALJ’s decision
became the final determination of the Commissioner. Sharp appealed the
Commissioner’s decision to the district court,1 seeking an earlier onset date. The
district court granted summary judgment in favor of the Commissioner.

       After a careful review of the administrative record, we conclude that substantial
evidence supports the Commissioner’s determination that Sharp was not disabled prior
to March 1, 1995. Because an extended opinion would serve no precedential value, we
affirm for the reasons set forth in the district court’s memorandum opinion. See 8th Cir.
R. 47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




      1
       The Honorable Bobby E. Shepherd, United States Magistrate Judge for the
Western District of Arkansas, to whom the case was referred for final disposition by
consent of the parties pursuant to 28 U.S.C. § 636(c).

                                          -2-